Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 21 December 2021 is acknowledged.  The traversal is on the ground(s) that EP 2,363,582 A1 does not show that its inorganic adhesive in its dry state exhibits adhesiveness upon being heated to the operating temperature.  This is not found persuasive because the reference also discloses an inorganic adhesive based on a silicate material and is therefore capable of exhibiting the claimed property.
Claims 15 and 16; claims 17, 18, and 23; and claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, III, and IV, respectively, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “mat-like”, and it is not clear how much beyond the scope of “mat” per se “mat-like” extends.  For prior art rejection below, “mat-like” is considered to be a mat per se.
As claims 2-13 depend on claim 11, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-13 are also held to be rejected.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-11 and 13 all recite “the area” in “the area containing the inorganic adhesive”.  There is insufficient antecedent basis for “the area”, and it is not clear if “the area” refers to a surface of the mat upon which the adhesive is deposited, if it refers to the actual adhesive deposited, or another element.  For prior art rejection, any of the aforementioned is deemed plausible.
As claim 12 depends on claim 11, and as the limitations of claim 12 do not resolve the aforementioned issue in claim 11, claim 12 is also held to be rejected.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2010/0186359 A1 (“Dietz ‘359”, corresponds to item B2 cited in the IDS of 19 February 2021).
Considering claims 1 and 8-10, Dietz ‘359 discloses a mounting material formed of a mat of ceramic fibers, wherein the mounting has coated on its opposing major surfaces activatable an inorganic adhesive (Dietz ‘359 ¶ 0038-0041).  Dietz ‘359 discloses that once applied, the adhesive material is in a dry form, and that the adhesive material may be activated to exhibit adhesion to an adherend when heated to 150 to 300 centigrade (id. ¶ 0019-0022, 0034, and 0081).  Dietz ‘359 thus anticipates claims 1 and 8-10.
Considering claims 2, Dietz ‘359 discloses to minimize mass loss (which is due to burnout of organic compounds), the adhesive per se has less than 5% total weight of organic compounds (id. ¶ 0065).  As the mat per se is made of ceramic fibers, it will not lose mass during heating at 120 oC.  Therefore, the mounting material meets the limitation of claim 2.
Considering claims 3-6, it is noted that though each of claims 4-6 further limits claim 3, each of claims 4-6 does not actually require the element respectively recited in the dependent claims, for were the dependent claims rewritten in full form, they are merely e.g. claim 4 merely has the effect of replacing “alkali metal salt” with “alkali metal silicate” in claim 3, and claim 4 does not actually require the presence of an alkali metal silicate).  
With this in mind, Dietz ‘359 discloses that the inorganic adhesive contains a metal phosphate salt, in particular magnesium phosphate (id. ¶ 0060).
Considering claim 11 and 12, Dietz ‘359 discloses that colloidal alumina may be contained in the inorganic adhesive (id. ¶ 0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz '359, as applied to claim 1 above.
Considering claim 7, in the specific examples, Dietz ‘359 discloses applying 0.051 – 0.152 g/cm2 (510 – 1,520 g/cm2) of an aqueous solution that is to be dried to form the inorganic adhesive, wherein the content of dry component is 10%.  At 10% of non-aqueous component (with the balance being the salt), the coverage would be 50 g/m2, or slightly above the upper bound of the claimed range.  But it is also noted that the proportion of solid content may also be lower at 5% (Dietz ‘359 ¶ 0070), which would result in a value that overlaps the claimed range.  Dietz ‘359 is analogous, as it is from the same field of endeavor as that of the instant application (inorganic adhesive for mounting an inorganic mat).  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz ‘359 as applied to claim 1 above, and further in view of JP 2001/278680 A (referenced below using its machine translation, “JP ‘680”).
Considering claim 13, Dietz ‘359 differs from the claimed invention, as it is silent regarding inclusion of inorganic fibers having the claimed aspect ratio.  However, it is known in the art of coated insulation material formed of inorganic mat to incorporate inorganic fibers having length of 1 – 200 µm and diameter of 0.01 to 5 µm in order to strengthen the coating layer (JP ‘680 clm. 1-2 and ¶ 0020-0021).  JP ‘680 is analogous, as it is from the same field of endeavor as that of the instant application (coated inorganic .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/296,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘569 Application are also directed to an inorganic, heat-activated adhesive located on an inorganic mat.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3051187 A1 would anticipate at least claims 1 and 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z. Jim Yang/Primary Examiner, Art Unit 1781